Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that any documents of record not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Claims 13-20 remain withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112

The rejection of claims 1-12 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, has been obviated by the amendment filed May 9, 2022. 



The rejection of claims 1-12 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been obviated by the amendment filed May 9, 2022.
The rejection of the claims with respect to the terminology “zeolite-type” is hereby withdrawn.  The further definition of the frameworks and zeolites and silicalites has provided sufficient scope to limit the “zeolite-type” material.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claims recite metal oxide nanoparticles, whereas the instant claims recite nanoparticles having a catalytic function or a “solid acid”.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-16 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites an “enlarged pore portion” containing metal nanoparticles, whereas the copending claims indicate that the nanoparticles are embedded in the enlarged pore portion such that the nanoparticles are separate from one another.  However, it is clear that the nanoparticles would also be separated from each other within the instant zeolitic framework material as well.  The production methods are identical, and must inherently contain the catalyst material within those formed pores as well as within the channels. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,161,101. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The patented claims recite the presence of catalytic materials which may be fine metal particles in nanoparticulate form, thus reading on the instantly claimed “solid acid”, nanoparticle materials.  The description of the skeletal body, channels and various pores of the instant claims is the same catalyst “structure” set forth in the patented claims.  It is clear that the enlarged pore portions of each reference is larger than the native pores of the intended zeolite materials, and these pores are dictated by the nanoparticles during intercrystallization of a mesoporous material into a zeolite framework.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The copending claims recite metal oxide nanoparticles, whereas the instant claims recite “solid acid” or nanoparticles. The herein claimed solid acid materials are catalytic substances and thus inclusive of metal oxides and nanoparticles, therefore clearly included within the metal oxides specified in the copending claims.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.  This is evidenced by the presence of the nanoparticles within the enlarged pore portion of the zeolite framework.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims require a solid acid or nanoparticle, whereas the copending claims recite “a catalytic substance”.  The herein claimed metal oxide solid acid materials are catalytic metal oxide substances, and copending claim 4 makes it clear that such metal oxide nanoparticles are also the intended catalytic substance of that application. The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite solid acids/nanoparticles, whereas the copending claims recite photocatalytic substances. The herein claimed catalytic substances would clearly embrace the photocatalytic substances of the copending claims.  The instantly claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite solid acids/nanoparticles, whereas the copending claims recite metal oxide comprised of a perovskite oxide. The instant claims do not exclude a portion of the metal oxide being in a perovskite form. The herein claimed materials are catalytic substances that can be considered to read on a complex oxide, and thus would read on a perovskite nanoparticle as well.  Copending claim 4 makes it clear that the metal of the metal oxide nanoparticles may be among those claimed in the instant application.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 21 of copending Application No. 16/698,636  (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material is a structured catalyst whereas the copending claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material nanoparticles within the formed pores and channels.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13 and 21 of copending Application No. 16/698,650  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The instantly claimed channel and pore configurations are set forth in the copending claims.  Both compositions clearly have the same final structure wherein nanoparticles are entrapped in a mesoporous matrix, and the additional large pore portions are dictated by interzeolitic crystallization of the matrix, thus entrapping the nanoparticles within the zeolite framework.  The production methods are identical and they must inherently contain the catalyst material within those formed pores and channels.  The instant claims do not exclude a portion of the metal oxide being a perovskite form. The herein claimed materials are catalytic substances that can be considered to read on a complex oxide, and thus would read on a perovskite nanoparticle as well.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15 and 21 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed channel and pore configurations are set forth in the copending claims.  Both compositions clearly have the same final structure wherein nanoparticles are entrapped in a mesoporous matrix, and the additional large pore portions are dictated by interzeolitic crystallization of the matrix, thus entrapping the nanoparticles within the zeolite framework.  The production methods are identical and they must inherently contain the catalyst material within those formed pores and channels.  Copending 3 further indicates this to be the case.  The instant claims recite functional catalytic nanoparticles/solid acids, whereas the copending claims recite “metallic nanoparticles”. The herein claimed solid acid includes metal oxide nanoparticles.  As a result, the instant claims represent the intermediate product made by the copending application, and a reduction step will further be conducted by the copending application to reduce the oxides to metallic form.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-16 and 21 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
The instantly claimed channel and pore configurations are set forth in the copending claims.  Both compositions clearly have the same final structure wherein nanoparticles are entrapped in a mesoporous matrix, and the additional large pore portions are dictated by interzeolitic crystallization of the matrix, thus entrapping the nanoparticles within the zeolite framework.  The production methods are identical and they must inherently contain the catalyst material within those formed pores and channels.   The instant claims recite nanoparticles/solid acids, whereas the copending claims recite “functional substance”.  The herein claimed materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/299,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a “precursor” that is in fact not differentiable from the instant claims drawn to a structural body.  The precursor materials all share the pore and channel arrangements common among zeolites generically (as they are considered to be “mesoporous” zeolites), and will still share the characteristics upon interzeolitic  conversion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,639 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the framework body of the zeolite (i.e. in small pores, channels and larger pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instant claims recite metal oxide, solid oxide nanoparticles, whereas the copending claims recite “a functional material”, which can be a “fine oxide particle”.  Although the instant claims recite more detail with respect to the pore and channel organization of the zeolite, this is substantially the organization of zeolite compounds in general, and the artisan would have the expectation that the catalytic materials would be present within the open interior of the zeolite, be it in channels, pores, or enlarged pores created by the channel structure.  The metal oxide particles of the instant claims are within the scope of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/299,672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic components with active ingredients within the body of the zeolite structure (i.e. in small pores, channels and larger pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claim 6 indicates that the “functional” material is a metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/299,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 6 and 7 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/299,748 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  Both claim sets read on the normal porous structure of zeolitic compounds with active ingredients within the body of the zeolite (i.e. in small pores, channels and large pores).  The measurements set forth in the copending claims are simply dependent on the framework identity of the zeolite, and both applications are concerned with the same zeolites, including FAU, MOR, MFI, LTA and so forth.  Copending claims 7 and 8 indicate that the “functional” material is a nanoparticulate metal trapped within the porous structure of the zeolite, which is no different than that described in the instant claims.  The additional metal in the copending claims is met by the instant claims reciting zinc and zirconium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al.
Kegnaes et al. disclose a catalyst composition comprising a support material based on an ordered mesoporous hybrid silicate material, which is essentially equivalent to a “zeolite-type” material comprised of channels in two or three directions which intersect and form larger pores.  The reference indicates that metal oxide particles are incorporated into the zeolite material and encapsulated by the framework of the zeolite by forming mesopores with carbon coated metal nanoparticles.  Then the carbon is removed, the metal resides in the pores of the zeolite type material and the nanoparticles are distributed homogeneously through the zeolite structure. This distribution will result in the presence of these particles in all of the channels and pores of the support material. Note that paragraph [0064] equates metal nanoparticles with metal oxide nanoparticles.  The zeolite type material may have the structure of MFI, FAU, BEA and so forth, which also supports the finding that these materials will have the pore and channel structural organization set forth in the instant claims. The metals disclosed by Kegnaes et al. provide a similar enough disclosure for the artisan to select within the reference groups and arrive at the desired solid acid nanoparticles recited in the instant claims.  As the catalytic metals will be selected for their purpose, there is a strong likelihood that the formed catalyst will also function in the manner desired.

Insofar as the claims indicating the particle sizes of the nanoparticles and that the average particle size of the nanoparticles is greater than an average diameter of the channels, less than or equal to the enlarged pore portions, such would have been obvious to the artisan as the catalytic substances are first incorporated into the mesopore space and then the final structure will be more microporous and thus entrap the nanoparticles.  As the final structure of the material of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan would certainly have the expectation that the size of the particles must then be smaller than, equal to, or slightly larger than the pores and channels depending on whether they are loosely held or form from the metal salt into particles that are wedged into smaller channels.  As the particles overlap in size with those claimed herein, and the dimensions of the channels and pores of the reference are also commensurate with those claimed herein, all ratios of the channel dimension and enlarged pore portions will also be expected consistent with the instant claims, particularly because the same zeolite structure type (FAU, BEA, etc.) is being produced by the reference as final product and will thus share those characteristics.  As a result, the only differences between the instantly claimed material and that disclosed by Kegnaes et al. is one of scope, in that the metal selection and zeolite selection to provide the necessary channel and pore structure overlap to a certain extent, but provide motivation for the artisan to select a large number of possibilities within the reference disclosure which will result in the same structure catalyst claimed in the instant application.  The amounts of the metal present in the nanoparticles of the reference are overlapping with those in the instant claims, and they are clearly present in catalytic amounts which can vary within limits most effective depending on the process to be catalyzed. With respect to the claims reciting an additional metal present on the surface of the support, this limitation is certainly achieved also by the reference disclosure, because metals intended to be entrapped within in the reference framework are also available in the synthesis mixture, and certain residual amounts would be expected to site on ion-exchange locations or available sites on the surface of the zeolite, where they will form oxides absent further ion-exchange.  The artisan would expect and desire these amounts to be smaller than the encapsulated metals, as those within the catalyst structure are the most effective for catalyst performance in the absence of sintering or agglomeration.  Although the entirety of the Kegnaes et al. reference is very pertinent, see particularly Figures 2a and 2b, paragraphs [0014]-[0023], [0063], [0080]-]0081], [0097]-[0103], [0110]-[0118], [0123]-[0127] and the examples.

Claim 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/057319.
WO 2013/057319 discloses a catalyst composition structurally similar to in the instantly claimed material.  The reference teaches zeolitic catalyst supports, comprised of a plurality of cages and linked by windows, wherein the largest dimension of the cages is larger than the diameter of the window so as to provide access to the cage.  The cages are clearly considered to correspond to the instantly claimed “enlarged pore portion”.  The reference additionally specifies that there are catalytically active metal clusters formed in the cases with a diameter greater than the window diameters, thus restricting the catalyst from escaping the cage and retaining clusters in the absence of aggregation or agglomeration.  It is clearly illustrated by the documents that the metals are trapped within the larger cages, with even some spill over into the cage walls. 
The WO 2013/057319 discloses that a number of catalytically active metals may be used alone or in combination and are thus considered representative of the solid acid/nanoparticles of the instant claims.  With respect to the specific amounts of these metal clusters, it is considered that as one needs to employ a catalytically effective amount, but not incur excessively large commercial cost, the artisan desirous of producing a catalyst in accordance with this reference will clearly be able to use routine experimentation to arrive at the effective amount of catalytic metals to employ to create the desired functional material.  The reference indicates that IWI is a technique for introducing the metal precursors into the internal pore structure of the zeolite material, thus insuring that the introduced metal is confined within the pores and channels of the zeolite.  The reference indicates that the material may be calcined in oxygen, indicating that the metal will include at least a portion of metal oxide catalyst nanoparticles, i.e. solid acids. With respect to the sizes of the particles, the sizes of the channel diameters and pores of the zeolite material, it is considered that these are inherently defined by the structure of the selected zeolite framework material.  In the reference disclosure, faujasite zeolites and MWW structure zeolites are specifically selected.  These materials are also in accordance with certain desirable zeolites described in the instant specification.  As a result, these limitations will flow directly from the identity of the zeolites disclosed by WO 2013/057319.  Stated another way, as the final structure of the material of the reference is comparable with the structure of the instant intended zeolite frameworks, the ordinarily skilled artisan would certainly have the expectation that the size of the particles must then be smaller than, equal to, or slightly larger than the pores and channels depending on whether they are loosely held or form from the metal salt into particles that are wedged into smaller channels.  
With respect to the claims reciting an additional catalyst present on the surface of the support, this limitations is almost certainly achieved also by the reference disclosure, because residual amounts of metal ions would be expected to site on ion-exchange locations or available sites on the surface of the zeolite during hydrothermal synthesis, where they will form oxides absent further ion-exchange.  The artisan would expect these amounts to be smaller than the encapsulated metals, as those are the most desired for catalyst performance in the absence of sintering or agglomeration.
See particularly pages 5-7 and the figures of WO 2013/057319. 

Claims 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,275,720 to Ward.
Ward et al. discloses a composition having utility for hydrocracking or conversion of hydrocarbon, comprising a zeolite composition comprising two zeolites carrying molybdenum and nickel, substantially similar to the material claimed herein which requires  a porous “zeolite type” material and one or solid acid/nanoparticles. The reference employs a combination of zeolite Y, (FAU) and zeolite LZ-210 (dealuminated FAU-Y).
The claims differ from the reference disclosure only in that the reference does not specify that the material has interconnecting channels, some of which combine to form larger pores in addition to the normal micropores of the desired zeolite, and other one, two and/or three-dimensional pores that will be present and defined by the framework of the zeolite.
This limitation would have been obvious, however, because this constitutes the normal manner in which a zeolite is structured, and the great majority of known zeolites will have this organization.  Ward’s recognition of different sized pores is related in his description that only “some” of the pores in the product are relatively large.  After Ward impregnates the metal precursor solution, the artisan will have the expectation that the active metals will diffuse into the normal pores, the channels forming the enlarged pores, and then further into the interconnecting channels of the zeolite material.  Ward also selects the same zeolite structures disclosed by applicant, rendering implicit the herein claimed organization of pores and channels. Further, the channels of the enlarged pore portion formed thereby will have to have to be slightly smaller or larger than the large pore diameter; this is implicit in the structure of the zeolites and the introduction of the metal oxide precursors into the zeolite.  With respect to the average particle size of the metal oxides, this is also going to be limited to a great degree and to a size large enough to be encapsulated without destruction of the zeolite framework, and also large enough not to migrate.  Further in this regard, Ward teaches that the zeolite has pore sizes above 0.7 nm with some pores having a larger size between 2-6 nm.  The channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes, thus establishing an effective range that overlaps the instant range.  In conclusion, it appears that any one of the particular zeolites of Ward, be they beta, zeolite Y, or dealuminated zeolite Y, must and will have the average inner diameters of channels and pores, and therefore the ratios set forth in the instant claims will also be dictated and directed by the selection of these frameworks, absent some evidence to the contrary.  This position also holds true for the size of the nanoparticles within the zeolite as they must be so limited by the zeolite structure, but at the same time might become “wedged” into some of the narrower channels during producing of the structured catalyst. .
	The amount of the metal within the oxide is consistent with the reference disclosure in that the reference discloses 0.2 wt.% of metal content.  The reference also provides considerable direction on the scope of metal locations.  Ward indicates that, for example, if the Group VIII metal is provided in cation form, it will site in the exchange sites.  Some of these sites will certainly be present on the surface of the zeolite. The artisan would certainly have the expectation that there would be a larger amount of desired metal catalytic species as compared to that residually present on the surface of the zeolite product.  
See particularly the abstract, column 9, line 39 – column 10, line 57, column 8, lines 1-14, the paragraph bridging columns 10-11 and the examples.

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive to the extent set forth hereinabove.  
The claims have been amended to recite that the particle size of the nanoparticles is greater than the average inner diameter of the channels within the porous structure of a zeolite, and that the enlarged pore portion of the zeolite has a diameter “different” from that of the other pores. The language that the inner diameter of the enlarged pore portion derives from the particle size of the solid acid fails to define this actual diameter over the large pore portions already present in native zeolites that will encapsulate metal nanoparticles and be larger than the normal micropores due to the conjunction of various sizes of intersecting pores and channels.  Insofar as the enlarged pore portion is concerned, this has already been recognized by the examiner, and was indicated that such is considered a normal feature in zeolitic structures, because the smaller “pores” or “windows” or “channels” make up the ring structure of the zeolite and the enlarged pores are formed within the structural organization of zeolites in general where the channels meet.  This can be seen in almost any 3-dimensional depiction of zeolitic materials, including those set forth hereinbelow.
Applicant asserts that the Ward et al. reference fails to teach or reasonably suggest that the metal oxide nanoparticles are larger than the diameter of the channels,  However, as specified herein above, the channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes dictated by the zeolite framework, thus establishing an effective range that overlaps the instant range. There is no requirement by the instant claims that the “enlarged pore portion” is larger than any of the native zeolite pores. All of the pores as claimed herein read directly on the established structure of a zeolite.  The channel connected pores that constitute the claimed enlarged diameter portion will necessarily be greater than those individual pore sizes dictated by the zeolite framework, thus establishing an effective range that overlaps the instant range. The enlarged pores will also be formed by smaller diameter channel intersection;  this allows the nanoparticle precursor freedom to flow into the enlarged diameter portion, then form nanoparticles that cannot escape therefrom because the channels will be too small for the release.  Ward et al. disclose both FAU and BEA sieves.  The physical structure of these materials is immutable, irrespective of the manner in which it is claimed.  Below is an image of the framework structure of a faujasite zeolite taken from the online Database of Zeolite Structures.  Clearly, the zeolite is a 3-D type zeolite that inherently has pores and channels therein, which are interconnected to form an enlarged pore portion that is different in size from the other pores in the zeolite which are dictated by the ring number of the zeolite framework.  This organization is the structural organization of nearly all ordered zeolites.  Simply because Ward doesn’t state that an enlarged pore portion is present and that the channels are smaller than the nanoparticles, this is an inherent feature of zeolites employed to encapsulate catalytic substances, and the large pore portions can be clearly seen in the image below.  And when they encapsulate nanoparticles, depending on their size, they will be encapsulated in the small pore portions or the enlarged pore portions of a zeolite or the channels of the zeolite interior.


    PNG
    media_image1.png
    576
    850
    media_image1.png
    Greyscale




With respect to the rejection over Kegnaes et al. applicant argues that the same amendments mentioned hereinabove with respect to Ward et al. are distinctions to the subject matter of the instant claims from Kegnaes.    
Applicant asserts that Kegnaes’ nanoparticles as shown in Figure 2b are small after carbon is removed and therefore cannot suggest that the particle size is greater than the inner diameters of the channels.  This is not at all convincing.  The zeolite structure forms about the carbon coated particles.  Accordingly, it has the known structure of zeolites: smaller pores dictated by the framework of the zeolite, channels forming enlarged  pores, which are accordingly larger than the channel diameter, and smaller pores.  The nanoparticles of Kegnaes are trapped within all of the zeolitic interior.  As a result, where the nanoparticle is present in a formed mesopore, it will absolutely be smaller than the channels forming the pore, which is why it will be held within the zeolite structure. Kegnaes differs slightly from pure zeolites in that it is further defined with mesopores that are connected with the micropores [0018].  As a result, the zeolite-type crystal of the reference will have interconnected micropores, enlarged pore portions, channels and mesopores created by the carbon template, wherein metal oxide nanoparticles reside. The mesopores and the particles within will be larger than all other pores and channels, whether the pores are formed by channels or carbon templates.  The zeolite starting material for the reference is TS-1, an MFI analog, as claimed herein.  The structure of this starting material taken from the online Database of Zeolite Structures is set forth herein below.  It is apparent that the MFI material, even prior to incorporating mesopores connected with the pores and channels, contains an enlarged pore portion.  The incorporation of mesoporous by Kegnaes simple introduces more enlarged pores within the MFI structure.


    PNG
    media_image2.png
    177
    220
    media_image2.png
    Greyscale


With respect to the rejection over WO/2013/057319 to Hyman et al., applicant similarly asserts that Hyman at most may be considered to disclose clusters including smaller metal p[articles, wherein the particles are smaller than the support pores and cages.  This is not convincing because upon product formation, the metal is precipitated within the internal pore structure of the framework.  That framework, inclusive of MWW zeolite types, absolutely contains small pores, channels, and enlarged pore portions within the physical structure of the zeolite, and this can be seen in an examination of the structure.  An image of an MWW type zeolite from the online Database of Zeolite Structures is set forth herein below, where the enlarged pores, which will certainly contain the metal clusters, are clearly present in the conventional zeolite materials and are also clearly larger than the channels by which they are formed.


    PNG
    media_image3.png
    451
    425
    media_image3.png
    Greyscale


Applicant has requested that the obviousness-type double patenting rejections be held in abeyance.

In view of the foregoing, the rejections stand.

Conclusion

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732